DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/11/2020 and 3/09/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The claim recites “freeform mirrors … to produce an optical image of the object having positive distortion”.  A person having ordinary skill in the art, in giving the claim its broadest reasonable interpretation in light of the Specifications, would understand this phrasing to require the system to positively distort an object.  This is to be distinguished from the resultant image exhibiting positive distortion relative to an actual shape of the object.  The optical system may positively distort an object and have a resultant image exhibiting negative, neutral, or positive distortion.  The claim is worded such that the optical image has positive distortion and could be clarified if the above meaning is not consistent with Applicant’s intent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “free-form” in claims 1 and 12 is used by the claim to include “a zero optical-power surface,” (Claim 7) while the accepted meaning excludes mirrors having zero optical-power. The term is indefinite because the specification does not clearly redefine the term.
Claim 1 recites “the freeform mirrors comprising non-rotationally symmetric mirrors”, which is to say that a subset of the freeform mirrors is not required to be non-rotationally symmetric.  This explicitly allows for the scope of “freeform mirrors” to include embodiments having aspherical surfaces.  For example, a three mirror system having two freeform mirrors without rotational symmetry and one aspheric mirror would anticipate an embodiment within the scope of the independent claim.  A two mirror system having one freeform mirror and an aspheric mirror would not anticipate an embodiment within the scope of the independent claim as there is not a plurality of non-rotationally symmetric mirrors in the two mirror system.  A three mirror system having two freeform mirror without rotational symmetry and a planar mirror with zero optical power would anticipate an embodiment within the scope of the independent claim as the planar mirror is not excluded by the language of the claim.  The indefiniteness of the term “freeform” stems from Claim 7 requiring one of the “freeform mirrors” as having a zero optical power surface – as this is not within a broadest reasonable interpretation of the claim to a person having ordinary skill in the art.
Alternatively, Claim 7 could be intended not to limit the surface of respective mirrors but a portion of the surface of the respective mirrors.  A person having ordinary skill in the art of optical mirror design would not give so much breadth to “mirror comprises a … surface” that the claim would merely be limited to providing even an infinitesimally small portion of the reflective surface.  Therefore Claim 7 would not be understood by an artisan to only limit a portion of the first freeform mirror surface as having a negative optical-power.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-15, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over  “Design of Fore-optical System with Zernike Surface and High-speed for Hyperspectral Imagers” by Hui (hereinafter Hui) in view of US Pat. No. 8,023,183 to Cook et al. (hereinafter Cook).
Regarding claims 1, 10, 12, and 20, Hui discloses an optical system comprising: freeform mirrors (mirrors M1, M2, and M3 of Fig. 2; page 2) configured to receive light from an object (Fig. 2) and to reflect the light among the freeform mirrors to produce an optical image of the object (page 1) having positive distortion (Table 3), the freeform mirrors comprising non-rotationally symmetric mirrors (pages 1-2); and an along-track scanner comprising an imaging sensor (pixel of detector described in connection with Figure 5) configured to receive the optical image of the object from the freeform mirrors to produce an image of the object having the positive distortion.
The structure of an “along track scanner”, as claimed, is commensurate in scope with any imager – there is no structurally distinguishing feature. 
Hui discloses the claimed invention as cited above though does not explicitly disclose a line of imaging sensors configured to perceive the optical image of the object to produce an image of the object having the positive distortion. 
Cook discloses a line of imaging sensors configured to perceive the optical image of the object to produce an image of the object having the positive distortion (Fig. 1b-1d; col. 6, ll. 40-49).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to a line imaging sensors as taught by Cook with the system as disclosed by Hui.  The motivation would have been to provide a two-dimensional image within a wide field of view (abstract).
Regarding claims 2 and 13, Hui discloses the freeform mirrors are each defined by a Zernike polynomial, the Zernike polynomial comprising Zernike coefficients that are based on the positive distortion and image quality to be produced by the freeform mirrors (abstract).
  Regarding claim 3, Hui discloses the optical system is all-reflective and has a wide field-of-view, and wherein the freeform mirrors are off-axis and do not include a central obscuration (Fig. 1 & 2).
Regarding claims 4 and 14, Hui discloses the freeform mirrors are each defined by a Zernike polynomial having 23 or more terms, each term being associated with a Zernike coefficient (j=[1,66] in equation 1, page 1).
Regarding claims 5 and 15, Hui discloses the object is a spheroid and the positive distortion counteracts negative distortion resulting from a shape of the spheroid (Fig. 2; abstract).  Note: This claim is not directly limiting the structure of the optical system as positive distortion would necessarily counteract the negative distortion of a spheroid object.
Regarding claims 9 and 19, Hui discloses the claimed invention as cited above though does not explicitly disclose the optical system has a field-of-view of 700 or more, and wherein the freeform mirrors are designed to reduce image aberrations at the field-of-view.  
Cook discloses the optical system has a field-of-view of 700 or more, and wherein the freeform mirrors are designed to reduce image aberrations at the field-of-view (col. 3, ll. 4-6).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to a wide field optical system as taught by Cook with the system as disclosed by Hui.  The motivation would have been to provide improved spatial resolution across wide views (col. 1, ln. 26-col. 2, ln. 14).
Regarding claims 11 and 21, Hui discloses the object is the Earth and the positive distortion to be produced by the freeform mirrors is based, at least in part, on an altitude of the along-track scanner relative to the Earth, a radius of the Earth, and a field angle of an imaging sensor in the along-track scanner (Figs. 1 & 2). Note: The language of this claim is a limitation on the object imaged by the optical system and does not structurally distinguish the optical system over an optical system imagining another object.



Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hui in view of Cook, as applied to claims 1 and 12, and further in view of US PG Pub. 2020/0355912 to Durr et al. (hereinafter Durr).
Regarding claims 6 and 16, Hui discloses the freeform mirrors comprise: a first freeform mirror (mirror M1, Fig. 2) to receive light from the object and to reflect the light to produce first reflected light; a second freeform mirror (mirror M2, Fig. 2) to receive and to reflect the first reflected light to produce second reflected light; a third freeform mirror (mirror M3, Fig. 2) to receive and to reflect the second reflected light to produce third reflected light.
Hui discloses the claimed invention as cited above though does not explicitly disclose a fourth freeform mirror to receive and to reflect the third reflected light to produce the optical image.
Durr discloses and a fourth freeform mirror to receive and to reflect the third reflected light to produce the optical image (Fig. 23; [0456]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a fourth free-form mirror as taught by Durr with the system as disclosed by Hui.  The motivation would have been to correct for optical aberrations, such as chromatic aberrations ([0453]).
Regarding claims 7 and 17, Hui discloses the claimed invention as cited above though does not explicitly disclose the first freeform mirror comprises a negative optical-power surface; the second freeform mirror comprises a zero optical-power surface; the third freeform mirror comprises a negative optical-power surface; and the fourth freeform mirror comprises a positive optical-power surface.
Cook discloses the first freeform mirror comprises a negative optical-power surface; the second freeform mirror comprises a zero optical-power surface; the third freeform mirror comprises a negative optical-power surface; and the fourth freeform mirror comprises a positive optical-power surface.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cited pertinent art relates to other free-form mirror systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872